Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brenda Bryant appeals the district court’s orders denying relief on her 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and conclude there was no reversible error in any of the district court’s dispositive rulings. Accordingly, we affirm for the reasons stated by the district court. See Bryant v. City of Cayce, No. 3:06-cv-00333-MJP (D.S.C. Oct. 24, 2007 & May 19, 2010). We further deny as moot Bryant’s motion to hold this appeal in abeyance pending the district court’s resolution of her Fed.R.Civ.P. 60(b) motion for reconsideration. Finally, we deny Bryant’s motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.